EXHIBIT 10.39

﻿

﻿

KADMON HOLDINGS, INC.

PERFORMANCE STOCK OPTION AGREEMENT

Kadmon Holdings, Inc. (the “Company”) has granted to the Participant named in
the Notice of Grant of Stock Option (the “Grant Notice”) to which this
Performance Stock Option Agreement (the “Option Agreement”) is attached an
option (the “Option”) to purchase certain shares of Stock with the terms and
conditions set forth in the Grant Notice and this Option Agreement.  The Option
has been granted pursuant to, and shall in all respects be subject to, the terms
and conditions of the Kadmon Holdings, Inc. 2016 Equity Incentive Plan, as
amended (the “Plan”), the provisions of which are incorporated herein by
reference.  By signing the Grant Notice, the Participant: (a) acknowledges
receipt of, and represents that the Participant has read and is familiar with,
the Grant Notice, this Option Agreement, the Plan and a prospectus for the Plan
prepared in connection with the registration with the Securities and Exchange
Commission of shares issuable pursuant to the Option (the “Plan Prospectus”);
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan; and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.

1. Definitions and Construction.

1.1 Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Tax Consequences.

2.1 Tax Status of Option.  This Option is intended to be a Nonstatutory Stock
Option.

3. Administration.

All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee.  All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith.  Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option.  Any Officer shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

4. Performance Metrics and Service Vesting Conditions.

4.1 Performance Goals.  The Option shall be subject to achievement of the
Company performance goals set forth in Appendix A attached hereto (each, a
“Performance Goal”) during the three year performance period following the Date
of Grant (the “Performance Period”).  Each Performance Goal shall be deemed
achieved only as of the date of achievement of the Performance Goal, as
certified by the Committee (each, an “Achievement Date”), with the number of
shares of Stock underlying the Option eligible to vest on the Applicable Vesting
Date (as defined in Section 4.2), if any, determined based on achievement of the
applicable Performance Goal (an “Earned Option”), as set forth in Appendix
A.  For the avoidance of doubt, subject to Sections 8 and 9, each Achievement
Date must



--------------------------------------------------------------------------------

 

occur during the Performance Period and if the Achievement Date for any
Performance Goal does not occur during the Performance Period, the portion of
the Option eligible to be earned upon achievement of the Performance Goal shall
terminate in its entirety immediately on the first day following the end of the
Performance Period, and Earned Options shall only vest upon an Applicable
Vesting Date.

4.2 Service Vesting.  Subject to Sections 8 and 9, Earned Options attributable
to each Performance Goal achieved shall service vest in three equal tranches in
accordance with the following conditions (each, an “Applicable Vesting Date”),
subject to the Participant’s continued employment though the Applicable Vesting
Date:

(a) The first tranche of an Earned Option shall vest immediately upon the later
of the certification of achievement of the relevant Performance Goal and the
first anniversary of the Date of Grant (the “Initial Vesting Date”);

(b) The second tranche of an Earned Option shall vest on the first anniversary
of the relevant Achievement Date specified in the Committee certification; and

(c) The third tranche of an Earned Option shall vest on the third anniversary of
the Date of Grant (the “Final Vesting Date”). 

Notwithstanding the foregoing, if the relevant Achievement Date for a
Performance Goal occurs after the second anniversary of the Date of Grant, the
Initial Vesting Date shall be the certification of achievement of the relevant
Performance Goal, the second tranche of the Earned Option shall vest on the
third anniversary of the Date of Grant and the Final Vesting Date shall be the
first anniversary of the Achievement Date.  For purposes of this Option
Agreement, “Vested Options” shall mean any Earned Option that has become vested
upon an Applicable Vesting Date, as described in this Section 4.2.  For the
avoidance of doubt, any Earned Options that do not become Vested Options prior
to the termination of the Option (as provided in Section 7) shall terminate in
its entirety immediately on the first day following the end of the Final Vesting
Date.     

5. Exercise of the Option.

5.1 Right to Exercise.  Except as otherwise provided herein, the Option shall be
exercisable on and after the Applicable Vesting Date and prior to the
termination of the Option (as provided in Section 7) in an amount not to exceed
the number shares subject to the Vested Options less the number of shares
previously acquired upon exercise of the Option.  In no event shall the Option
be exercisable for more shares than the Number of Option Shares, as adjusted
pursuant to Section 10.

5.2 Method of Exercise.  Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the
Company.  An electronic Exercise Notice must be digitally signed or
authenticated by the Participant in such manner as required by the notice and
transmitted to the Company or an authorized representative of the Company
(including a third-party administrator designated by the Company).  In the event
that the Participant is not authorized or is unable to provide an electronic
Exercise Notice, the Option shall be exercised by a written Exercise Notice
addressed to the Company, which shall be signed by the Participant and delivered
in person, by certified or registered mail, return receipt requested, by
confirmed facsimile transmission, or by such other means as the Company may
permit, to the Company, or an authorized representative of the Company
(including a third-party administrator designated by the Company).  Each
Exercise Notice, whether electronic or written, must state the Participant’s
election to exercise the Option, the number of whole shares of Stock for which
the Option is being exercised and such other representations and agreements as
to the Participant’s investment intent with respect to such shares as may be
required pursuant to the provisions of this Option Agreement.  Further, each
Exercise Notice must be received by the Company prior to the termination of the
Option as set forth in Section 7 and must be accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased.  The
Option shall be deemed to be exercised upon receipt by the Company of such
electronic or written Exercise Notice and the aggregate Exercise Price.

5.3 Payment of Exercise Price.



--------------------------------------------------------------------------------

 

(a) Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 5.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.

(b) Limitations on Forms of Consideration.  The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.

(i) Cashless Exercise.  A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).

(ii) Net-Exercise.  A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be
issued.  Following a Net-Exercise, the number of shares remaining subject to the
Option, if any, shall be reduced by the sum of (1) the net number of shares
issued to the Participant upon such exercise, and (2) the number of shares
deducted by the Company for payment of the aggregate Exercise Price.

(iii) Stock Tender Exercise.  A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value.  A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.  If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.

5.4 Tax Withholding.

(a) In General.  At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company Group, if
any, which arise in connection with the Option.  The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Participant.

(b) Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a fair market value, as determined
by the Company as of the date of exercise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding



--------------------------------------------------------------------------------

 

rates if required to avoid liability classification of the Option under
generally accepted accounting principles in the United States.

5.5 Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option.  Except as provided
by the preceding sentence, a certificate for the shares as to which the Option
is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

5.6 Restrictions on Grant of the Option and Issuance of Shares.  The grant of
the Option and the issuance of shares of Stock upon exercise of the Option shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed.  In addition, the Option may not be
exercised unless (i) a registration statement under the Securities Act shall at
the time of exercise of the Option be in effect with respect to the shares
issuable upon exercise of the Option or (ii) in the opinion of legal counsel to
the Company, the shares issuable upon exercise of the Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  THE PARTICIPANT IS CAUTIONED THAT THE
OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.  As a condition to the
exercise of the Option, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

5.7 Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise of the Option.

6. Nontransferability of the Option.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

7. Termination of the Option.

The Option shall terminate after the first to occur of (a) the close of business
on the Option Expiration Date, (b) the close of business on the last date for
exercising the Option following termination of the Participant’s Service as
described in Section 8, or (c) as otherwise set forth in this Option Agreement.

8. Effect of Termination of Service.

8.1 Option Exercisability.   The Option shall be exercisable after the
Participant’s termination of Service only during the applicable time period as
determined below and thereafter shall terminate.



--------------------------------------------------------------------------------

 

(a) Termination of Service without Cause or For Good Reason.  If the
Participant’s Service is terminated by the Company for any reason other than for
Cause or the Participant terminates his or her employment with the Company for
Good Reason, (i) any Options that have not become Earned Options due to the
failure to achieve the Performance Goal prior to the termination of Service
(“Unearned Options”) shall be cancelled and terminate in their entirety
immediately upon such termination of Service and (ii) any Earned Options that
have not yet become Vested Options (“Earned Unvested Options”) shall accelerate
and vest, and to the extent unexercised by the Participant immediately prior to
the date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of the three month anniversary
of the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date. 

(b) Resignation without Good Reason.  If the Participant terminates his or her
employment without Good Reason (i) any Earned Options, Unearned Options and
Earned Unvested Options shall be cancelled and terminate in their entirety
immediately upon such termination of Service and (ii) any Vested Options
unexercised by the Participant immediately prior to the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of the three month anniversary of the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

(c) Termination for Cause.  Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, all Options (whether Earned or Unearned
Options and including Vested Options and Earned Unvested Options) shall
terminate in its entirety and cease to be exercisable immediately upon such
termination of Service or act.

(d) Death or Disability.  If the Participant’s Service is terminated due to his
or her death or Disability, (i) any Unearned Options shall be cancelled and
terminate in their entirety immediately upon such termination of Service and
(ii) any Earned Unvested Options shall accelerate and vest, and to the extent
unexercised by the Participant immediately prior to the date on which the
Participant’s Service terminated, may be exercised by the Participant (or the
Participant’s estate or the person to whom such Option is transferred by will or
the applicable law of descent and distribution) at any time prior to the one
year anniversary of the date on which the Participant’s Service terminated, but
in any event no later than the Option Expiration Date.   

8.2 Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
other than termination of the Participant’s Service for Cause, if the exercise
of the Option within the applicable time periods set forth in Section 8.1 is
prevented by the provisions of Section 5.6, the Option shall remain exercisable
until the later of (a) thirty (30) days after the date such exercise first would
no longer be prevented by such provisions, or (b) the end of the applicable time
period under Section 8.1, but in any event no later than the Option Expiration
Date.

9. Effect of Change in Control.

In the event of a Change in Control occurring within three years after the Date
of Grant, to the extent a number of Options have not been earned as of the date
of the Change in Control equal to at least two-thirds of the Options granted
(the “Target”), an additional number of Unearned Options shall be deemed Earned
Options such that total Earned Options equals the Target number of Options.  In
addition, following a Change in Control (whether such Change in Control occurs
within or after three years following the Date of Grant), subject to Section
13.2 of the Plan, (x) all Options that become Earned Options, if any, due to the
Change in Control shall vest upon the first anniversary of the Change in
Control, and (y) all Earned Options with an Achievement Date occurring prior to
such Change in Control shall vest upon the earlier of (A) the first anniversary
of the Change in Control and (B) the date(s) such Earned Options are eligible to
vest in accordance with Section 4.2(b) and (c); provided, that all Earned
Options that are unvested after the Change in Control shall vest and become
immediately exercisable if the Participant’s Service is terminated by the
Company for any reason other than for Cause or the Participant terminates his or
her employment with the Company for Good Reason.

10. Adjustments for Changes in Capital Structure.





--------------------------------------------------------------------------------

 

Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option.  For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.”  Any fractional share resulting from an adjustment pursuant to
this Section shall be rounded down to the nearest whole number and the Exercise
Price shall be rounded up to the nearest whole cent.  In no event may the
Exercise Price be decreased to an amount less than the par value, if any, of the
stock subject to the Option. The Committee in its sole discretion, may also make
such adjustments in the terms of the Option to reflect, or related to, such
changes in the capital structure of the Company or distributions as it deems
appropriate.  All adjustments pursuant to this Section shall be determined by
the Committee, and its determination shall be final, binding and conclusive.

11. Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 10.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

12. Sales.

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement.

13. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. 

14. Miscellaneous Provisions.

14.1 Termination or Amendment.  The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 9
in connection with a Change in Control, no such termination or amendment may
have a materially adverse effect on the Option or any unexercised portion
thereof without the consent of the Participant unless such termination or
amendment is necessary to comply with any applicable law or government
regulation.  No amendment or addition to this Option Agreement shall be
effective unless in writing.



--------------------------------------------------------------------------------

 

14.2 Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

14.3 Binding Effect.  This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

14.4 Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically.  In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 5.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time.  Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

(b) Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 14.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in
Section 14.4(a).  The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 14.4(a) or may change the
electronic mail address to which such documents are to be delivered (if the
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 14.4(a).

﻿

﻿

14.5 Integrated Agreement.  The Grant Notice, this Option Agreement and the
Plan, together with the Superseding Agreement, if any, shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein and supersede
any prior agreements, understandings, restrictions, representations, or
warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein, the
provisions of the Grant Notice, the Option Agreement and the Plan shall survive
any exercise of the Option and shall remain in full force and effect.

14.6 Applicable Law.  This Option Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

14.7 Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

--------------------------------------------------------------------------------

 

APPENDIX A

﻿

The Options shall vest based upon the attainment of the Performance Milestones,
and continued employment as set forth below, subject to limited exceptions.

Performance Milestones (which must be achieved in the three years following the
Grant Date)

Performance Milestone

Percent of Option Grant Allocated to Milestone

1. Successfully securing additional general Company financing of no less than
$80 million by the end of 2018, inclusive of debt and equity financing and
non-dilutive funding from, or arising out of, a licensing arrangement, business
development transaction or similar transaction.

1/3

2.  Initiation of two new Phase 2 clinical studies in areas of ongoing work:

a. Chronic graft host disease

b. Idiopathic pulmonary fibrosis

1/3

3. Initiation of Phase 2 clinical trial in an additional indication for KD025
such as scleroderma

1/3

Vesting Upon Achievement of Each Performance Milestone

Each Performance Milestone will be measured independently and will only be
deemed achieved as of the date of achievement of the Performance Milestone, as
certified by the Committee (the “Achievement Date”).  Options allocated to each
Performance Milestone will become “Earned Options” following the Achievement
Date. 

Initial Vesting Date:

1/3 of the Earned Option allocated to such Performance Milestone shall vest
immediately on the certification of achievement of the relevant Performance
Milestone (provided the Participant remains employed through such date);

 

provided that if the Performance Milestone is achieved prior to the first
anniversary of the Date of Grant, 1/3 of the Earned Option subject to such
Performance Milestone shall vest on the first anniversary of the Date of Grant
(provided the Participant remains employed through such first anniversary date)

 

Second Vesting Date:

1/3 of the Earned Option allocated to such Performance Milestone shall vest on
the first anniversary of the relevant Achievement Date specified in the
Committee certification (provided the Participant remains employed through this
Second Vesting Date)

 

Final Vesting Date:

1/3 of the Earned Option allocated to such Performance Milestone shall vest on
the third anniversary of the Date of Grant (provided the Participant remains
employed through this Final Vesting Date)

 

provided that if the Performance Milestone is achieved after the second
anniversary of the Date of Grant, 1/3 of the Earned Option shall vest on the
relevant Achievement Date specified in the Committee certification, 1/3 of the
Earned Option shall vest on the third anniversary of the Date of Grant and 1/3
shall vest on the first anniversary of the Achievement Date (subject to the
Participant’s continued employment through each vesting date)

 

 

﻿



--------------------------------------------------------------------------------